Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/14/2022 details claims 1-3, 5-8, 10-12, 15-16, and 18-20 as amended.  Claims 1-20 are pending examination.
	The amendment is sufficient in overcoming each ground of rejection previously indicated.  Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims have been amended to recite that the motion actuator of the laser delivery assembly is configured to selectively rotate at least one of the waveplate or the substrate “to control a polarization angle of the laser beam as the process path varies relative to the crystalline plane based on (i) an instantaneous direction of polarization of the laser beam and (ii) the process path angle” (claim 1), “to control a polarization angle of the laser beam as the process path varies relative to the crystalline plane based on (i) an instantaneous direction of polarization of the laser beam and (ii) the process path angle” (claim 10), and “to control a polarization angle of the laser beam based on (i) an instantaneous direction of polarization of the laser beam, (ii) an instantaneous direction of the process path, and (iii) a direction of a crystalline plane of the substrate as the process path varies relative to the crystalline plane” (claim 17).

    PNG
    media_image1.png
    423
    597
    media_image1.png
    Greyscale


Figure 1, above, schematically illustrates the claimed laser system 100 including laser delivery assembly 104.  Assembly 104 includes optics 106, motion device 108, and base 110.  Although the specification does not use the term “motion actuator,” it is understood that “motion actuator” refers to motion device 108.  Paragraph 0024, as published, discloses that motion device 108 “may include servo motors, controllers, sensors, optical elements, and other components configured to change the location and/or orientation at which the laser beam impinges the substrate 112,” while paragraph 0028 discloses that the motion device 108 “may include other non-illustrated components as well, such as a structural portion, a motor portion, and/or other components.”

    PNG
    media_image2.png
    318
    515
    media_image2.png
    Greyscale

Figure 2, above, illustrates motion device 108 relative to substrate 112.  Paragraph 0028 states that the motion device 108 “includes an optical assembly 122 through or along which the laser beam 114 travels…to the substrate 112.” Paragraph 0037 states that the laser system 100 “may include a polarizer, for example as part of the laser path 106 or motion device 108 of the laser delivery assembly 104 (see FIG. 1), through which the laser beam 114 passes for polarization,” while paragraph 0038 states that other types of optical elements that can affect the polarization of the laser beam include “waveplates, such as a half-wave plate (λ/2 plate) or a quarter-wave plate (λ/4 plate).”
Here, the specification discloses the laser system 100 comprising a laser 102, and a laser delivery assembly 104, where the laser delivery assembly 104 includes a waveplate and a motion actuator, as claimed.  
Paragraph 0055 states that a laser system controller may control the rotation of the waveplate and “allow an operator to select a fixed rotational position for the waveplate, or change the rotational position of the waveplate based on the direction of the process path.”  Here, the specification makes it clear that the motion device 108 alone is not responsible for selectively rotating the waveplate “to control a polarization angle of the laser beam as the process path varies relative to the crystalline plane based on (i) an instantaneous direction of polarization of the laser beam and (ii) the process path angle” (claim 1), “to control a polarization angle of the laser beam as the process path varies relative to the crystalline plane based on (i) an instantaneous direction of polarization of the laser beam and (ii) the process path angle” (claim 10), and “to control a polarization angle of the laser beam based on (i) an instantaneous direction of polarization of the laser beam, (ii) an instantaneous direction of the process path, and (iii) a direction of a crystalline plane of the substrate as the process path varies relative to the crystalline plane” (claim 17). Rather the specification discloses that a laser system controller is required which also requires operator input.  Accordingly, the specification lacks an embodiment in which the motion device 108, alone, selectively rotates the waveplate as claimed and, therefore, introduces subject matter not sufficiently disclosed in the originally filed specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 7-8, 17-18, and 20 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 7, the recitation of “the motion actuator is positioned to facilitate rotating the waveplate” renders the claim indefinite as claim 1, from which claim 7 depends, recites that the motion actuator is configured to selectively rotate at least one of the waveplate or the substrate.  It is unclear in what way facilitating the rotation of the waveplate further limits the subject matter of claim 1.
	Regarding claim 8, the recitation of “the base is a movable base or a stationary base” renders the claim indefinite as claim 1, from which claim 8 depends, recites that the base is configured to support a substrate and that the motion actuator is configured to selectively rotate at least one of the waveplate or the substrate.  It is unclear in what way the substrate can be rotated by the motion actuator if the base is stationary.
	Regarding claim 17, the recitation of “the base is at least one of a movable base or a stationary base” renders the claim indefinite as the claim also recites that the base is configured to support the substrate and claim 10, from which claim 17 depends, recites that the motion actuator is configured to selectively rotate at least one of the waveplate or the substrate.  It is unclear in what way the substrate can be rotated by the motion actuator if the base is stationary. Furthermore, the use of “at least one of” implies that the base can be either movable or stationary, or be both movable and stationary.  The latter creates confusion as it is unclear in what way a base can be movable and stationary simultaneously.
Regarding claim 18, the recitation of “the motion actuator is positioned to facilitate rotating the waveplate” renders the claim indefinite as claim 10, from which claim 18 depends, recites that the motion actuator is configured to selectively rotate at least one of the waveplate or the substrate.  It is unclear in what way facilitating the rotation of the waveplate further limits the subject matter of claim 10.
Regarding claim 20, the recitation of the motion actuator being configured to selectively rotate the at least one of the waveplate or the substrate “to selectively prevent the formation of microcracks” and “to selectively cause the formation of the microcracks” renders the claim indefinite as the claim language suggests that the prevention of microcracks and the formation of microcracks occurs simultaneously, which creates confusion as it appears that these two limitations are alternatives.  Paragraph 0046 of the instant application (as published) discloses that “too much laser power may cause extensive damage at all process path and laser polarization directions, while too little laser power may not cause microcracks or laser inducted channels at all process path and laser polarization directions.”  It is unclear, upon viewing the specification, in what way the motion actuator rotates such that the formation of microcracks is prevented and, somehow, created between the same adjacent channels.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyo et al. (U.S. Publication 2011/0027972), in view of Oishi (U.S. Publication 2004/0074881.
Regarding claim 1, Fukuyo teaches a laser system (para. 0003; “The present invention relates to laser processing methods and laser processing apparatus used for cutting objects to be processed such as semiconductor material substrates, piezoelectric material substrates, and glass substrates.”) (Figures 40-47; laser processing apparatus 200) comprising: 

    PNG
    media_image3.png
    525
    743
    media_image3.png
    Greyscale

a laser (101) configured to provide a laser beam (L); and 
a laser delivery assembly including a base (mounting table 107) configured to support a substrate (1), a focusing lens (105), a waveplate (Fig. 41, quarter wave plate 204 for adjusting the ellipticity of elliptically polarized light-para. 0381) [The quarter wave plate 204 corresponds to the same disclosed in paragraph 0039 of the instant application which states that “…linear polarized light is transformed to elliptically polarized light when the incoming direction of polarization is unaligned and non-perpendicular to the optical axis. When the direction of polarization of the incoming light is at a 45 degree angle with the optical axis of the plate, the outgoing light is circularly polarized. Conversely, circularly polarized light can be linearized through a quarter-wave plate. Half-wave and quarter-wave plates are common types of waveplates, but other types of waveplates or non-waveplate optical elements can be used to affect the direction of polarization of the laser beam.”] (Fig. 42, half wave plate 205 for making polarization orthogonal to linearly polarized incident light-para. 0383) [The half wave plate 205 corresponds to the same half-wave plate disclosed in paragraph 0038 of the instant application which discloses that the “linearly polarized light passing through a half-wave plate may be changed depending on the alignment of the direction of polarization of the incoming light with the optical axis of the waveplate”], and a motion actuator (regulator 201 for rotating 207; regulator 203 for rotating 205. See also theta axis stage 213 for rotating X-Y plane of mounting table 107-para. 0384) [Paragraph 0024 of the instant application states that the motion device 108, considered to correspond to the claimed motion actuator, may “include servo motors, controllers, sensors, optical elements, and other components configured to change the location and/or orientation at which the laser beam impinges the substrate 112.”  The regulators 201 and 203 are considered to correspond to the disclosed “controllers” and/or “other components.”]; 
wherein the laser delivery assembly is positioned to receive the laser beam (L) from the laser (101) and the focusing lens (105) is configured to direct the laser beam toward the substrate (1) (see converging point P) to facilitate forming a separation line within the substrate along a process path (converging point P of laser beam L is positioned within the substrate 1-para. 0389, 0392) (Figures 44-47 illustrating the substrate 1 in which the laser beam L is irradiated along lines 5.  Substrate 1 is intended to be cut along lines 5-para. 0387 and 0389-0390) (With respect to Figure 44, below, as an illustrative example, the laser beam 5 is made incident within the substrate 1 and moves along the process path, indicated by the annotated arrow.  The same is true for Figs. 45-47 where the process path is taken as the path along each line 5); 

    PNG
    media_image4.png
    404
    657
    media_image4.png
    Greyscale

wherein an instantaneous direction of the process path (Figures 44-45 show an instantaneous direction of the process path occurring in the Y-direction. Figures 46-47 show an instantaneous direction of the process path occurring in the X and Y directions creating a hatch) relative to a direction of a crystalline plane of the substrate defines a process path angle (The “crystalline plane of the substrate” is considered to refer to the material or article worked upon by the apparatus.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115) [Here, the crystalline plane of the substrate, and relative orientation thereof, refers to the manner or method in which the claimed device is to be utilized, which is not germane to the patentability of the device itself.] (para. 0257 states “As a consequence, the inside of the object to be processed is locally heated by multiphoton absorption. This heating forms a molten processed region within the object to be processed. The molten processed region refers to at least one of a region once melted and then re-solidified, a region in a melted state, and a region in the process of re-solidifying from its melted state. The molten processed region may also be defined as a phase-changed region or a region having changed its crystal structure. The molten processed region may also be regarded as a region in which a certain structure has changed into another structure in monocrystal, amorphous, and polycrystal structures. Namely, it refers to a region in which a monocrystal structure has changed into an amorphous structure, a region in which a monocrystal structure has changed into a polycrystal structure, and a region in which a monocrystal structure has changed into a structure including an amorphous structure and a polycrystal structure, for embodiment.”) [Here, while not being given patentable weight, the substrate 1 is disclosed as having a crystal structure.  The substrate 1 inherently possesses a crystalline plane which is oriented in some way to the instantaneous direction of the process path of the laser beam L.  As such, a process path angle also inherently exists.] ; and 
wherein the motion actuator of the laser delivery assembly is configured to selectively position at least one of the waveplate (rotation of half-wave plate 205 via regulator 203) (para. 0383; “The half wave plate 205 is a wavelength plate for making polarization orthogonal to linearly polarized incident light. Namely, when linearly polarized light LP.sub.1 with an angle of direction of 45.degree. is incident on the half wave plate 205, for embodiment, transmitted light becomes linearly polarized light LP.sub.2 rotated by 90.degree. with respect to the incident light LP.sub.1. When rotating the polarization of laser light L emitted from the ellipticity regulator 201 by 90.degree., the 90.degree. rotation regulator 203 operates so as to place the half wave plate 205 onto the optical axis of laser light L. When not rotating the polarization of laser light L emitted from the ellipticity regulator 201, the 90.degree. rotation regulator 203 operates so as to place the half wave plate 205 outside the optical path of laser light L (i.e., at a site where the laser light L does not pass through the half wave plate 205).”) [Here, the half-wave plate 205 is selectively rotated in that it is rotated to be placed onto the optical axis of the laser beam L and out of the optical axis of the laser beam L] or the substrate to control a polarization angle of the laser beam (the polarization angle of the laser beam L is controlled by rotation of the half-wave plate 205) as the process path varies relative to the crystalline plane based (As shown by the process path in Figures 44-47; Here the process path varies from line to line in the X and Y directions) on (i) an instantaneous direction of polarization of the laser beam (Fig. 42, LP1 to LP2) and (ii) the process path angle (as detailed above).  
	While Fukuyo teaches that the motion actuator of the half-wave plate selectively positions the half-wave plate to control the polarization angle, Fukuyo is silent on rotating the half-wave plate.
	Oishi teaches that it is known in the art of laser processing devices in which a substrate is crystallized (para. 0002) for the laser processing device to use a half-wave plate (Figure 2, half wave plate 204) in order to control the polarization of the laser beam from the laser oscillator (201) (para. 0043 and 0048). Oishi further teaches that the half-wave plate (204) is rotated in order to change the branching ration of polarization of the laser beam and that, in doing so, “the ratio of p-polarized laser beam in transmitted beam from the half-wave plate 204 can be increased or decreased.” (para. 0048).  Oishi further states that the angle of rotation of the half-wave plate controls the branching ratio of the polarization of the laser beam, “thereby making it possible to control the energy of the beam transmitted…” (para. 0049 and 0077). Oishi further teaches that the angle of rotation of the half wave plate 204 is controlled such that the “the branching ratio of polarization may be controlled in accordance with a desired width of a large grain size region, the material and thickness of the semiconductor film, and the like.” (para. 0053).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Fukuyo with Oishi, by replacing the positioning of the half-wave plate of Fukuyo, with the rotating of the half-wave plate of Oishi, in order to control the branching ratio of the polarization of the laser beam thereby making is possible to control the energy of the laser beam.
Furthermore, as detailed in claim 1 above, the motion actuator of Fukuyo modified to rotate the half wave plate corresponds to substantially the same structure disclosed in the instant application.  Here, the primary combination teaches the motion actuator being configured to selectively rotate the half wave plate but does not explicitly disclose that such rotation occurs “based on an instantaneous direction of polarization of the laser beam and the process path angle.” However, such limitation is considered to correspond to the manner of operating the motion actuator. This is supported by paragraph 0055 of the instant application which states that the rotation of the waveplate may “allow an operator to select a fixed rotational position for the waveplate, or change the rotational position of the waveplate based on the direction of the process path.” MPEP 2114 states that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2112-IV states that "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."  In this case, the motion actuator of Fukuyo modified to rotate the half wave plate appears to inherently possess the claimed functionality based on the structural similarity between the prior art motion actuator and the disclosed motion actuator.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches wherein the motion actuator of the laser delivery assembly is configured to selectively rotate the at least one of the waveplate or the substrate such that the polarization angle and the process path angle are the same along at least a portion of the process path such that the instantaneous direction of the process path and the instantaneous direction of polarization are parallel (As detailed in claim 1 above, the motion actuator of Fukuyo modified to rotate the half wave plate corresponds to substantially the same structure disclosed in the instant application.  Here, the primary combination teaches the motion actuator being configured to selectively rotate the half wave plate but does not explicitly disclose that such rotation occurs “such that the polarization angle and the process path angle are the same along at least a portion of the process path such that the instantaneous direction of the process path and the instantaneous direction of polarization are parallel.” However, such limitation is considered to correspond to the manner of operating the motion actuator. This is supported by paragraph 0055 of the instant application which states that the rotation of the waveplate may “allow an operator to select a fixed rotational position for the waveplate, or change the rotational position of the waveplate based on the direction of the process path.” MPEP 2114 states that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2112-IV states that "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."  In this case, the motion actuator of Fukuyo modified to rotate the half wave plate appears to inherently possess the claimed functionality based on the structural similarity between the prior art motion actuator and the disclosed motion actuator.).   
Regarding claim 3, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches wherein the motion actuator of the laser delivery assembly is configured to selectively rotate the at least one of the waveplate or the substrate such that the polarization angle and the process path angle are different along at least a portion of the process path such that the instantaneous direction of the process path and the instantaneous direction of polarization are non-parallel.  (As detailed in claim 1 above, the motion actuator of Fukuyo modified to rotate the half wave plate corresponds to substantially the same structure disclosed in the instant application.  Here, the primary combination teaches the motion actuator being configured to selectively rotate the half wave plate but does not explicitly disclose that such rotation occurs “such that the polarization angle and the process path angle are different along at least a portion of the process path such that the instantaneous direction of the process path and the instantaneous direction of polarization are non-parallel.” However, such limitation is considered to correspond to the manner of operating the motion actuator. This is supported by paragraph 0055 of the instant application which states that the rotation of the waveplate may “allow an operator to select a fixed rotational position for the waveplate, or change the rotational position of the waveplate based on the direction of the process path.” MPEP 2114 states that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2112-IV states that "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."  In this case, the motion actuator of Fukuyo modified to rotate the half wave plate appears to inherently possess the claimed functionality based on the structural similarity between the prior art motion actuator and the disclosed motion actuator.).   
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation except explicitly for wherein the separation line includes a plurality of laser-induced channels positioned at a plurality of spaced apart locations.
However, such limitation is considered to correspond to the material or article worked upon by the apparatus.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115. Accordingly, the aforementioned limitation is not considered to provide a patentable distinction over the prior art nor does it impart patentability to the claims.
Regarding claim 5, the primary combination, as applied in claim 4, teaches each claimed limitation and further teaches wherein the motion actuator of the laser system is configured to selectively rotate the at least one of the waveplate or the substrate based on (i) the instantaneous direction of polarization of the laser beam and (ii) the process path angle of the instantaneous direction of the process path relative to the direction of the crystalline plane of the substrate to prevent the formation of microcracks between adjacent laser-induced channels. (As detailed in claim 1 above, the motion actuator of Fukuyo modified to rotate the half wave plate corresponds to substantially the same structure disclosed in the instant application.  Here, the primary combination teaches the motion actuator being configured to selectively rotate the half wave plate but does not explicitly disclose that such rotation be based on “the instantaneous direction of polarization of the laser beam and (ii) the process path angle of the instantaneous direction of the process path relative to the direction of the crystalline plane of the substrate to prevent the formation of microcracks between adjacent laser-induced channels.”  However, such limitation is considered to correspond to the manner of operating the motion actuator. This is supported by paragraph 0055 of the instant application which states that the rotation of the waveplate may “allow an operator to select a fixed rotational position for the waveplate, or change the rotational position of the waveplate based on the direction of the process path.” MPEP 2114 states that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2112-IV states that "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."  In this case, the motion actuator of Fukuyo modified to rotate the half wave plate appears to inherently possess the claimed functionality based on the structural similarity between the prior art motion actuator and the disclosed motion actuator.).   
Regarding claim 6, the primary combination, as applied in claim 4, teaches each claimed limitation and further teaches wherein the motion actuator of the laser system is configured to selectively rotate the at least one of the waveplate or the substrate based on (i) the instantaneous direction of polarization of the laser beam and (ii) the process path angle of the instantaneous direction of the process path relative to the direction of the crystalline plane of the substrate to cause the formation of microcracks between adjacent laser-induced channels. (As detailed in claim 1 above, the motion actuator of Fukuyo modified to rotate the half wave plate corresponds to substantially the same structure disclosed in the instant application.  Here, the primary combination teaches the motion actuator being configured to selectively rotate the half wave plate but does not explicitly disclose that such rotation be based on “(i) the instantaneous direction of polarization of the laser beam and (ii) the process path angle of the instantaneous direction of the process path relative to the direction of the crystalline plane of the substrate to cause the formation of microcracks between adjacent laser-induced channels.”  However, such limitation is considered to correspond to the manner of operating the motion actuator. This is supported by paragraph 0055 of the instant application which states that the rotation of the waveplate may “allow an operator to select a fixed rotational position for the waveplate, or change the rotational position of the waveplate based on the direction of the process path.” MPEP 2114 states that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2112-IV states that "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."  In this case, the motion actuator of Fukuyo modified to rotate the half wave plate appears to inherently possess the claimed functionality based on the structural similarity between the prior art motion actuator and the disclosed motion actuator.).   
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches wherein the motion actuator is positioned to facilitate rotating the waveplate (See claim 1, above. Rotating the half-wave plate).  
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches wherein the base is a movable base or a stationary base (See claim 1, above)
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches wherein the substrate is at least partially transparent to the laser beam (Fukuyo, paragraph 0022: “…the object to be processed are members including glass, piezoelectric material, and semiconductor material. Another embodiment of the object to be processed is a member transparent to laser light emitted.”).  
Additionally, such limitation is considered to correspond to the material or article worked upon by the apparatus.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115. Accordingly, the aforementioned limitation is not considered to provide a patentable distinction over the prior art nor does it impart patentability to the claims.
Claim 10 recites substantially the same limitations recited in claim 1 and, therefore, is rejected under the same grounds.
Claim 11 recites substantially the same limitations recited in claim 2 and, therefore, is rejected under the same grounds.
Claim 12 recites substantially the same limitations recited in claim 3 and, therefore, is rejected under the same grounds.
Claim 13 recites substantially the same limitations recited in claim 9 and, therefore, is rejected under the same grounds.
Claim 14 recites substantially the same limitations recited in claim 4 and, therefore, is rejected under the same grounds.
Claim 15 recites substantially the same limitations recited in claim 5 and, therefore, is rejected under the same grounds.
Claim 16 recites substantially the same limitations recited in claim 6 and, therefore, is rejected under the same grounds.
Claim 17 recites substantially the same limitations recited in claims 1 and 8 and, therefore, is rejected under the same grounds.
Claim 18 recites substantially the same limitations recited in claim 7 and, therefore, is rejected under the same grounds.
Regarding claim 19, Fukuyo teaches a laser system (para. 0003; “The present invention relates to laser processing methods and laser processing apparatus used for cutting objects to be processed such as semiconductor material substrates, piezoelectric material substrates, and glass substrates.”) (Figures 40-47; laser processing apparatus 200) comprising: 

    PNG
    media_image3.png
    525
    743
    media_image3.png
    Greyscale

a laser (101 configured to provide a laser beam L); and 
a laser delivery assembly including a focusing lens (105), a waveplate (Fig. 41, quarter wave plate 204 for adjusting the ellipticity of elliptically polarized light-para. 0381) [The quarter wave plate 204 corresponds to the same disclosed in paragraph 0039 of the instant application which states that “…linear polarized light is transformed to elliptically polarized light when the incoming direction of polarization is unaligned and non-perpendicular to the optical axis. When the direction of polarization of the incoming light is at a 45 degree angle with the optical axis of the plate, the outgoing light is circularly polarized. Conversely, circularly polarized light can be linearized through a quarter-wave plate. Half-wave and quarter-wave plates are common types of waveplates, but other types of waveplates or non-waveplate optical elements can be used to affect the direction of polarization of the laser beam.”] (Fig. 42, half wave plate 205 for making polarization orthogonal to linearly polarized incident light-para. 0383) [The half wave plate 205 corresponds to the same half-wave plate disclosed in paragraph 0038 of the instant application which discloses that the “linearly polarized light passing through a half-wave plate may be changed depending on the alignment of the direction of polarization of the incoming light with the optical axis of the waveplate”], and a motion actuator (regulator 201 for rotating 207; regulator 203 for rotating 205. See also theta axis stage 213 for rotating X-Y plane of mounting table 107-para. 0384) [Paragraph 0024 of the instant application states that the motion device 108, considered to correspond to the claimed motion actuator, may “include servo motors, controllers, sensors, optical elements, and other components configured to change the location and/or orientation at which the laser beam impinges the substrate 112.”  The regulators 201 and 203 are considered to correspond to the disclosed “controllers” and/or “other components.”]; 
wherein the laser delivery assembly is positioned to receive the laser beam (L) from the laser (101) and the focusing lens (105) is configured to direct the laser beam toward the substrate (1) (see converging point P) to facilitate forming a separation line within the substrate along a process path (converging point P of laser beam L is positioned within the substrate 1-para. 0389, 0392) (Figures 44-47 illustrating the substrate 1 in which the laser beam L is irradiated along lines 5.  Substrate 1 is intended to be cut along lines 5-para. 0387 and 0389-0390) (With respect to Figure 44, below, as an illustrative example, the laser beam 5 is made incident within the substrate 1 and moves along the process path, indicated by the annotated arrow.  The same is true for Figs. 45-47 where the process path is taken as the path along each line 5) such that the separation line includes a plurality of laser-induced channels positioned at a plurality of spaced apart locations where each of the plurality of laser-induced channels includes a plurality of self-focused damage volumes extending through a thickness of the substrate (such limitation is considered to correspond to the material or article worked upon by the apparatus.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115. Accordingly, the aforementioned limitation is not considered to provide a patentable distinction over the prior art nor does it impart patentability to the claims.); 

    PNG
    media_image4.png
    404
    657
    media_image4.png
    Greyscale

wherein the motion actuator of the laser delivery assembly is configured to selectively position at least one of the waveplate (rotation of half-wave plate 205 via regulator 203) (para. 0383; “The half wave plate 205 is a wavelength plate for making polarization orthogonal to linearly polarized incident light. Namely, when linearly polarized light LP.sub.1 with an angle of direction of 45.degree. is incident on the half wave plate 205, for embodiment, transmitted light becomes linearly polarized light LP.sub.2 rotated by 90.degree. with respect to the incident light LP.sub.1. When rotating the polarization of laser light L emitted from the ellipticity regulator 201 by 90.degree., the 90.degree. rotation regulator 203 operates so as to place the half wave plate 205 onto the optical axis of laser light L. When not rotating the polarization of laser light L emitted from the ellipticity regulator 201, the 90.degree. rotation regulator 203 operates so as to place the half wave plate 205 outside the optical path of laser light L (i.e., at a site where the laser light L does not pass through the half wave plate 205).”) [Here, the half-wave plate 205 is selectively rotated in that it is rotated to be placed onto the optical axis of the laser beam L and out of the optical axis of the laser beam L] or the substrate to control a polarization angle of the laser beam (the polarization angle of the laser beam L is controlled by rotation of the half-wave plate 205) based on an instantaneous direction of polarization of the laser beam (Fig. 42, LP1 to LP2), an instantaneous direction of the process path (inherently discloses as the process path necessarily has an direction), and a direction of a crystalline plane of the substrate as the process path varies relative to the crystalline plane (As shown by the process path in Figures 44-47; Here the process path varies from line to line in the X and Y directions) (The “crystalline plane of the substrate” is considered to refer to the material or article worked upon by the apparatus.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115) [Here, the crystalline plane of the substrate, and relative orientation thereof, refers to the manner or method in which the claimed device is to be utilized, which is not germane to the patentability of the device itself.] (para. 0257 states “As a consequence, the inside of the object to be processed is locally heated by multiphoton absorption. This heating forms a molten processed region within the object to be processed. The molten processed region refers to at least one of a region once melted and then re-solidified, a region in a melted state, and a region in the process of re-solidifying from its melted state. The molten processed region may also be defined as a phase-changed region or a region having changed its crystal structure. The molten processed region may also be regarded as a region in which a certain structure has changed into another structure in monocrystal, amorphous, and polycrystal structures. Namely, it refers to a region in which a monocrystal structure has changed into an amorphous structure, a region in which a monocrystal structure has changed into a polycrystal structure, and a region in which a monocrystal structure has changed into a structure including an amorphous structure and a polycrystal structure, for embodiment.”) [Here, while not being given patentable weight, the substrate 1 is disclosed as having a crystal structure.  The substrate 1 inherently possesses a crystalline plane which is oriented in some way to the instantaneous direction of the process path of the laser beam L.  As such, a process path angle also inherently exists.]
	While Fukuyo teaches that the motion actuator of the half-wave plate selectively positions the half-wave plate to control the polarization angle, Fukuyo is silent on rotating the half-wave plate.
	Oishi teaches that it is known in the art of laser processing devices in which a substrate is crystallized (para. 0002) for the laser processing device to use a half-wave plate (Figure 2, half wave plate 204) in order to control the polarization of the laser beam from the laser oscillator (201) (para. 0043 and 0048). Oishi further teaches that the half-wave plate (204) is rotated in order to change the branching ration of polarization of the laser beam and that, in doing so, “the ratio of p-polarized laser beam in transmitted beam from the half-wave plate 204 can be increased or decreased.” (para. 0048).  Oishi further states that the angle of rotation of the half-wave plate controls the branching ratio of the polarization of the laser beam, “thereby making it possible to control the energy of the beam transmitted…” (para. 0049 and 0077). Oishi further teaches that the angle of rotation of the half wave plate 204 is controlled such that the “the branching ratio of polarization may be controlled in accordance with a desired width of a large grain size region, the material and thickness of the semiconductor film, and the like.” (para. 0053).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Fukuyo with Oishi, by replacing the positioning of the half-wave plate of Fukuyo, with the rotating of the half-wave plate of Oishi, in order to control the branching ratio of the polarization of the laser beam thereby making is possible to control the energy of the laser beam.
Furthermore, as detailed in claim 19 above, the motion actuator of Fukuyo modified to rotate the half wave plate corresponds to substantially the same structure disclosed in the instant application.  Here, the primary combination teaches the motion actuator being configured to selectively rotate the half wave plate but does not explicitly disclose that such rotation occurs “based on an instantaneous direction of polarization of the laser beam, an instantaneous direction of the process path, and a direction of a crystalline plane of the substrate as the process path varies relative to the crystalline plane.” However, such limitation is considered to correspond to the manner of operating the motion actuator. This is supported by paragraph 0055 of the instant application which states that the rotation of the waveplate may “allow an operator to select a fixed rotational position for the waveplate, or change the rotational position of the waveplate based on the direction of the process path.” MPEP 2114 states that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2112-IV states that "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."  In this case, the motion actuator of Fukuyo modified to rotate the half wave plate appears to inherently possess the claimed functionality based on the structural similarity between the prior art motion actuator and the disclosed motion actuator.
Regarding claim 20, the primary combination, as applied in claim 19, teaches each claimed limitation and further teaches wherein the motion actuator of the laser delivery assembly is configured to selectively rotate the at least one of the waveplate or the substrate to (i) selectively prevent the formation of microcracks between adjacent laser-induced channels and (ii) selectively cause the formation of the microcracks between the adjacent laser-induced channels. (such limitation is considered to correspond to the material or article worked upon by the apparatus.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115. Accordingly, the presence or absence of microcracks between adjacent laser induced channels  is not considered to provide a patentable distinction over the prior art nor does it impart patentability to the claims.) (Furthermore, as detailed in claim 19 above, the motion actuator of Fukuyo modified to rotate the half wave plate corresponds to substantially the same structure disclosed in the instant application.  Here, the primary combination teaches the motion actuator being configured to selectively rotate the half wave plate but does not explicitly disclose that such rotation occurs “to selectively rotate the at least one of the waveplate or the substrate to (i) selectively prevent the formation of microcracks between adjacent laser-induced channels and (ii) selectively cause the formation of the microcracks between the adjacent laser-induced channels.” However, such limitation is considered to correspond to the manner of operating the motion actuator. This is supported by paragraph 0055 of the instant application which states that the rotation of the waveplate may “allow an operator to select a fixed rotational position for the waveplate, or change the rotational position of the waveplate based on the direction of the process path” MPEP 2114 states that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2112-IV states that "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."  In this case, the motion actuator of Fukuyo modified to rotate the half wave plate appears to inherently possess the claimed functionality based on the structural similarity between the prior art motion actuator and the disclosed motion actuator.).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761